ON APPLICATION FOR REHEARING
BOWEN, Judge.
The application for rehearing filed by the Attorney General in this case has merit. “[A]n appellant who fails to submit an argument that contains the ‘contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on,’ invites dismissal of his appeal. See A.R.App.P. 28(a)(5).” Stephens v. Lindsey, 542 So.2d 278 (Ala.1989). On return to remand, the appellant failed to file a brief. Therefore, this appeal is dismissed pursuant to Rule 2(a)(2)(A), A.R.App.P.
RULE 39(k) MOTION GRANTED IN PART; APPLICATION FOR REHEARING OVERRULED; APPEAL DISMISSED.
All Judges concur.